Exhibit 99.1 AÉROPOSTALE REPORTS RECORD RESULTS FOR FOURTH QUARTER AND FISCAL 2009 Fourth Quarter Earnings of $0.99 Per Diluted Share Provides First Quarter and Full Year Fiscal 2010 Guidance New York, New York, March 11, 2010 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual apparel for young women and men, today reported results for the fourth quarter and fiscal 2009, and provided guidance for the first quarter and full year fiscal 2010. All references to earnings per share have been adjusted for the 3 for 2 common stock split that was effective on March 5, 2010. Fourth Quarter Performance Diluted net earnings for the fourth quarter of fiscal 2009 increased 48% to a record $0.99 per share, compared to net earnings of $0.67 per share in the fourth quarter of fiscal 2008.Net income for the fourth quarter of fiscal 2009 increased 42% to $96.6 million, compared to net income of $68.2 million in the fourth quarter of fiscal 2008. Total net sales for the fourth quarter of fiscal 2009 increased 16% to $801.2 million, from $690.0 million in the year ago period. Same store sales for the fourth quarter increased 9%, compared to a same store sales increase of 6% last year. Co-Chief Executive Officers Mindy C. Meads and Thomas P. Johnson, said, “We are very pleased with our strong performance for both the fourth quarter and full year. We continued to build upon our brand momentum and experienced record breaking periods for Aéropostale. These results were achieved through the power of our nimble and flexible operating model, combined with the hard work of our entire organization.” Full Fiscal Year Performance Diluted net earnings for fiscal 2009 increased 54% to a record $2.27 per share, compared to net earnings of $1.47 per share in fiscal 2008.Net income for fiscal 2009 increased 54% to $229.5 million, compared to net income of $149.4 million in fiscal 2008. Total net sales for fiscal 2009 increased 18% to $2.230 billion, from $1.886 billion in the year ago period. Same store sales for fiscal 2009 increased 10%, compared to a same store sales increase of 8% last year. First Quarter and Full Year 2010 Guidance For the first quarter of fiscal 2010 the Company expects earnings in the range of $0.39 to $0.40 per share, an increase of 26%-29% compared to earnings of $0.31 per share for the first quarter of 2009. For the full year, the Company expects net earnings per share growth of approximately 15%. Co-Chief Executive Officers Mindy C. Meads and Thomas P. Johnson, commented, “We are very excited about our strong start to the new fiscal year. Our spring merchandise assortment is resonating with our customers and we are well positioned to building upon our successes for the remainder of the year. In the coming year we look forward to growing both Aéropostale and P.S. from Aéropostale, maximizing our real estate opportunities, and investing in technology and in our infrastructure. We are very proud of the accomplishments we have made in our business, and we look forward to achieving another record year in fiscal 2010.” E-commerce Total net sales from the Company’s e-commerce business for the fourth quarter of fiscal 2009 increased 42% to $63.9 million, from $45.0 million in the year ago period.Total net sales from the Company’s e-commerce business for fiscal 2009 increased 48% to $129.0 million, from $87.1 million in the year ago period. Strong Cash Positioning The Company ended fiscal 2009 with cash and cash equivalents of $347.0 million, compared to $228.5 million last year, and had no debt outstanding. Store Growth and Capital Spending The Company plans approximately $80.0 million in capital expenditures for fiscal 2010 to open approximately 25 Aéropostale stores, approximately 25-30 P.S. from Aéropostale stores, and approximately 40 store remodels, in addition to certain information technology investments. This compares to capital expenditures of approximately $54.0 million in fiscal 2009. Conference Call Information The Company will be holding a conference call today at 4:15 P.M EDT to review its fourth quarter results. The broadcast will be available through the ‘Investor Relations’ link at www.aeropostale.com and www.fulldisclosure.com.To listen to the broadcast your computer must have Windows Media Player installed. If you do not have Windows Media Player go to the latter site prior to the call, where you can download the software for free. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale® stores and 7 to 12 year-old kids through its P.S. from Aéropostale™ stores. The Company provides customers with a focused selection of high-quality, active-oriented, fashion and fashion basic merchandise at compelling values. Aéropostale® maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise. Aéropostale® products can only be purchased in its Aéropostale stores and online at www.aeropostale.com. P.S. from Aéropostale™ products can be purchased in P.S. from Aéropostale™ stores and online at www.ps4u.com. The Company currently operates 895 Aéropostale stores in 49 states and Puerto Rico, 44 Aéropostale stores in Canada and 14 P.S. from Aéropostale stores in five states. SPECIAL NOTE: THIS PRESS RELEASE AND ORAL STATEMENTS MADE FROM TIME TO TIME BY REPRESENTATIVES OF THE COMPANY CONTAIN CERTAIN "FORWARD-LOOKING STATEMENTS" CONCERNING EXPECTATIONS FOR SALES, STORE OPENINGS, GROSS MARGINS, EXPENSES, STRATEGIC DIRECTION AND EARNINGS.ACTUAL RESULTS MIGHT DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. AMONG THE FACTORS THAT COULD CAUSE ACTUAL RESULTS TO MATERIALLY DIFFER INCLUDE, CHANGES IN THE COMPETITIVE MARKETPLACE, INCLUDING THE INTRODUCTION OF NEW PRODUCTS OR PRICING CHANGES BY OUR COMPETITORS, CHANGES IN THE ECONOMY AND OTHER EVENTS LEADING TO A REDUCTION IN DISCRETIONARY CONSUMER SPENDING; SEASONALITY; RISKS ASSOCIATED WITH CHANGES IN SOCIAL, POLITICAL, ECONOMIC AND OTHER CONDITIONS AND THE POSSIBLE ADVERSE IMPACT OF CHANGES IN IMPORT RESTRICTIONS; RISKS ASSOCIATED WITH UNCERTAINTY RELATING TO THE COMPANY'S ABILITY TO IMPLEMENT ITS GROWTH STRATEGIES, AS WELL AS THE OTHER RISK FACTORS SET FORTH IN THE COMPANY'S FORM 10-K AND QUARTERLY REPORTS ON FORM 10-Q, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT EVENTS OR CIRCUMSTANCES. 4 EXHIBIT A AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) January 30, 2010 January 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Merchandise inventory Other current assets Total current assets Fixtures, equipment and improvements, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Other non-current liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ 5 EXHIBIT B AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND SELECTED STORE DATA (in thousands, except per share and store data) 13 weeks ended January 30, 2010 January 31, 2009 % of sales % of sales Net sales $ % $ % Cost of sales (including certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest expense, net 32 20 Income before income taxes Income taxes Net income $ % $ % Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average basic shares Weighted average diluted shares STORE DATA: Comparable store sales increase 9
